Citation Nr: 0827732	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for Type II diabetes mellitus claimed as the 
result of herbicide exposure.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for right knee crepitus and arthritis 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a left knee disorder.  


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to December 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for Type II diabetes mellitus, right knee 
crepitus and arthritis, and a left knee disorder.  In January 
2008, the AMVETS revoked the veteran's power of attorney.  He 
currently represents himself in this matter.  In March 2008, 
the veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claims of entitlement to 
service connection for right knee crepitus and arthritis and 
a left knee disorder and service connection for chronic Type 
II diabetes mellitus claimed as the result of herbicide 
exposure are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In July 2007, the veteran submitted both an application to 
reopen his claims of entitlement to service connection for 
forearm scars, post-operative colon cancer residuals, and a 
bipolar disorder and a claim for a chronic heart disorder.  
At the hearing on appeal, the veteran stated that he had 
filed a claim of entitlement to service connection for 
chronic post-traumatic stress disorder (PTSD).  It appears 
that the RO has not had an opportunity to act upon the 
application and claims.  Absent an adjudication, a notice of 
disagreement (NOD), a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issues.  
38 C.F.R. § 19.13 (2007).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

Therefore, the issues are referred to the RO for action as 
may be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  
If the veteran wishes to appeal from the decision, he has an 
obligation to file a timely NOD and a timely substantive 
appeal following the issuance of the statement of the case.  
38 C.F.R. § 20.200 (2007).  


FINDINGS OF FACT

1.  In February 2004, the RO denied service connection for 
Type II diabetes mellitus claimed as the result of herbicide 
exposure.  The veteran was informed in writing of the adverse 
decision and his appellate rights in February 2004.  He did 
not submit a timely NOD with the decision. 
2.  Additional relevant original service personnel records 
have been received.  


CONCLUSION OF LAW

The February 2004 RO rating decision denying service 
connection for Type II diabetes mellitus claimed as the 
result of herbicide exposure is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for Type II diabetes 
mellitus claimed as the result of herbicide exposure has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(c), 
3.159, 3.326(a), 20.1103 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's application to reopen his claim of 
entitlement to service connection for Type II diabetes 
mellitus, the Board observes that the RO issued a VCAA notice 
to the veteran in the veteran in December 2005 which informed 
him of the evidence needed to support an application to 
reopen a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his application.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's application.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  

Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to whether new and material evidence has been 
received to reopen his claim of entitlement to service 
connection for Type II diabetes mellitus given the favorable 
outcome below.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet.App. 1; (2006) Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); petition for cert. filed, __ U.S.L.W.__ (U.S. 
Mar. 21, 2008) (No. 07A588).  


II.  Diabetes Mellitus

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).  

A.  Prior RO Decision

In February 2004, the RO denied service connection for Type 
II diabetes mellitus claimed as the result of herbicide 
exposure as the veteran was not shown to have been in the 
Republic of Vietnam; there was no "evidence of exposure to 
herbicides in any other period of service;" and the claimed 
disability was not shown "in military service" or to have 
been "aggravated or caused by service."  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in February 2004.  In October 2004, the veteran 
submitted a NOD.  In November 2004, the RO informed the 
veteran that the NOD was inadequate as it failed to identify 
the issues with which he disagreed.  In November 2005, the 
veteran submitted a NOD which identified, in pertinent part, 
that he was disagreeing with the denial of service connection 
for Type II diabetes mellitus.  In November 2005, the RO 
determined that the veteran's November 2005 NOD was untimely.  
The veteran was informed of the adverse decision and his 
appellate rights.  The veteran did not subsequently submit a 
NOD with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records make no reference to chronic diabetes mellitus.  The 
veteran's service personnel records do not reflect that he 
either served in the Republic of Vietnam or was exposed to 
herbicides.  In his April 2003 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
reported that he had initially been diagnosed with diabetes 
mellitus in 2001.  The report of a July 2003 examination for 
compensation purposes conducted for the VA states that the 
veteran presented a three year history of diabetes mellitus.  
The veteran was diagnosed with Type II diabetes mellitus.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

  (a)  New evidence means existing 
evidence not previously submitted to 
agency decisionmakers.  Material evidence 
means existing evidence that, by itself 
or when considered with previous evidence 
of record, relates to an unestablished 
fact necessary to substantiate the claim.  
New and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

***

  (c)  Service department records.  (1) 
Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  Such records include, but are 
not limited to: 
  (i)  Service records that are related 
to a claimed in-service event, injury, or 
disease, regardless of whether such 
records mention the veteran by name, as 
long as the other requirements of 
paragraph (c) of this section are met; 
  (ii)  Additional service records 
forwarded by the Department of Defense or 
the service department to VA any time 
after VA's original  request for service 
records; and 
  (iii)  Declassified records that could 
not have been obtained because the 
records were classified when VA decided 
the claim.

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted since the February 
2004 rating decision denying service connection for Type II 
diabetes mellitus includes additional service personnel 
records which were not previously of record; were submitted 
by the veteran; and pertain to the veteran's deployment to a 
classified location in May 1972 as part of the Air Force's 
Operation Constant Guard III.  In a January 2006 written 
statement, the veteran clarified that he was on "TDY 
(temporary duty) to Danang, Vietnam from May 1972 to 
Sept[ember] 1972."  Such additional service personnel 
documentation mandates that the veteran's claim for service 
connection for Type II diabetes mellitus be reopened.  38 
C.F.R. § 3.156(c) (2007).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for Type II diabetes mellitus claimed 
as the result of herbicide exposure is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of herbicide exposure 
is to be determined following a de novo review of the entire 
record.  

As noted above, the veteran has submitted a May 1972 Air 
Force personnel record which reflect that he participated in 
Operation Constant Guard III and was detailed to a classified 
location in May 1972.  The veteran has advanced that he was 
actually stationed in Danang, Republic of Vietnam, from May 
1972 to September 1972.  The veteran's complete service 
personnel records have not been associated with the claims 
file.  

In a March 22, 2008, written statement, the veteran related 
that "subsequent to doctor's appointment of March 31, I will 
be filing new medical pages on knees."  Clinical 
documentation of the cited treatment of the knee is not of 
record.  

The VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as 
amended) are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that the 
veteran's service personnel file (201 or 
equivalent) be forwarded for 
incorporation into the record.  If no 
records are located, a written statement 
to that effect should be incorporated 
into the claims file.  

3.  Then contact the veteran and request 
that he provide information as to all 
treatment of his chronic Type II diabetes 
mellitus and chronic right knee and left 
knee disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available relevant clinical 
documentation for incorporation into the 
claims file.  

4.  Then adjudicate the issue of service 
connection for chronic Type II diabetes 
mellitus claimed as the result of 
herbicide exposure on a de novo basis and 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen the veteran's claims of 
entitlement to service connection for 
right knee crepitus and arthritis and a 
left knee disorder.  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


